60 N.Y.2d 607 (1983)
In the Matter of Richard Engert et al., Respondents,
v.
Everett F. McNab et al., Constituting the Board of Elections of the County of Suffolk, and Patricia E. Anton et al., Appellants.
Court of Appeals of the State of New York.
Argued August 30, 1983.
Decided August 31, 1983.
Steven M. Schapiro for appellants.
Frederic Block for respondents.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS concur in memorandum.
*608MEMORANDUM.
Order reversed, without costs, and petition to validate dismissed.
In Matter of Hutson v Bass (54 N.Y.2d 772, 774), we emphasized that "[w]hile substantial compliance is acceptable as to details of form, there must be strict compliance with statutory commands as to matters of prescribed content". The failure of the petitioners to set forth on the cover sheet of their designating petition the information necessary to comply with subdivision 2 of section 6-134 of the Election Law is a matter of substance, and not form, and that "omission to include the prescribed information is fatal." (Matter of Frome v Board of Elections, 57 N.Y.2d 741, 742.)
Order reversed, etc.